


FIRST AMENDED AND RESTATED
UNSECURED REVOLVING
DEMAND PROMISSORY NOTE
$40,000,000.00                                                December 31, 2010
 


Section 1.  Promise to Pay.  For and in consideration of value received, the
undersigned, NL Industries, Inc., a corporation duly organized under the laws of
the state of New Jersey (the “Borrower”), promises to pay to the order of Valhi,
Inc., a corporation duly organized under the laws of the state of Delaware
(“Valhi”), or the holder hereof (as applicable, Valhi or such holder shall be
referred to as the “Noteholder”), the principal sum of FORTY MILLION and
NO/100ths United States Dollars ($40,000,000.00) or such lesser amount as shall
equal the unpaid principal amount of the loan made by the Noteholder to the
Borrower together with interest on the unpaid principal balance from time to
time pursuant to the terms of this First Amended and Restated Unsecured
Revolving Demand Promissory Note, as it may be amended from time to time (this
“Note”).  This Note shall be unsecured and will bear interest on the terms set
forth in Section 7 below. Capitalized terms not otherwise defined shall have the
meanings given to such terms in Section 17 of this Note.


Section 2.  Amendment and Restatement.  This Note renews and replaces, amends
and restates in its entirety the Unsecured Revolving Promissory Note dated June
23, 2010 in the original principal amount of $40,000,000.00 payable to the order
of the Noteholder and executed by the Borrower (the “Original Note”).  As of the
close of business on December 31, 2010, the unpaid principal balance of the
Original Note was $11,300,000.00 and the accrued and unpaid interest thereon was
nil, which principal and accrued and unpaid interest is the principal and
accrued interest owed under this Note as of the close of business on the date of
this Note at that time.


Section 3.  Place of Payment.  All payments will be made at the Noteholder’s
address at Three Lincoln Centre 5430 LBJ Freeway, Suite 1700, Dallas,
Texas  75240-2697, Attention:  Treasurer, or such other place as the Noteholder
may from time to time appoint in writing.


Section 4.  Payments.  The unpaid principal balance of this Note and any unpaid
and accrued interest thereon shall be due and payable on the Final Payment
Date.  Prior to the Final Payment Date, any unpaid and accrued interest on an
unpaid principal balance shall be paid in arrears quarterly on the last day of
each March, June, September and December, commencing March 31, 2011.  All
payments on this Note shall be applied first to accrued and unpaid interest,
next to accrued interest not yet payable and then to principal.  If any payment
of principal or interest on this Note shall become due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
the payment shall be the amount owed on the original payment date.


Section 5.  Prepayments.  This Note may be prepaid in part or in full at any
time without penalty.


Section 6.  Borrowings.  Prior to the Final Payment Date, the Noteholder
expressly authorizes the Borrower to borrow, repay and re-borrow principal under
this Note in increments of $100,000 on a daily basis so long as:


·  
the aggregate outstanding principal balance does not exceed $40,000,000.00; and

·  
no Event of Default has occurred and is continuing.



Notwithstanding anything else in this Note, in no event will the Noteholder be
required to lend money to the Borrower under this Note and loans under this Note
shall be at the sole and absolute discretion of the Noteholder.


 
- 1 -

--------------------------------------------------------------------------------

 
Section 7.  Interest.  The unpaid principal balance of this Note shall bear
interest at the rate per annum of the Prime Rate plus two and three-quarters
percent (2.75%).  In the event that an Event of Default occurs and is
continuing, the unpaid principal amount shall bear interest from the Event of
Default at the rate per annum of the Prime Rate plus four percent (4.00%) until
such time as the Event of Default is cured.  Accrued interest on the unpaid
principal of this Note shall be computed on the basis of a 365- or 366-day year
for actual days (including the first, but excluding the last day) elapsed, but
in no event shall such computation result in an amount of accrued interest that
would exceed accrued interest on the unpaid principal balance during the same
period at the Maximum Rate. Notwithstanding anything to the contrary, this Note
is expressly limited so that in no contingency or event whatsoever shall the
amount paid or agreed to be paid to the Noteholder exceed the Maximum Rate.  If,
from any circumstances whatsoever, the Noteholder shall ever receive as interest
an amount that would exceed the Maximum Rate, such amount that would be
excessive interest shall be applied to the reduction of the unpaid principal
balance and not to the payment of interest, and if the principal amount of this
Note is paid in full, any remaining excess shall be paid to the Borrower, and in
such event, the Noteholder shall not be subject to any penalties provided by any
laws for contracting for, charging, taking, reserving or receiving interest in
excess of the highest lawful rate permissible under applicable law.  All sums
paid or agreed to be paid to the Noteholder for the use, forbearance or
detention of the indebtedness of the Borrower to the Noteholder shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full of the
principal (including the period of any renewal or extension thereof) so that the
interest on account of such indebtedness shall not exceed the Maximum Rate.  If
at any time the Contract Rate is limited to the Maximum Rate, any subsequent
reductions in the Contract Rate shall not reduce the rate of interest on this
Note below the Maximum Rate until the total amount of interest accrued equals
the amount of interest that would have accrued if the Contract Rate had at all
times been in effect.  In the event that, upon the Final Payment Date, the total
amount of interest paid or accrued on this Note is less than the amount of
interest that would have accrued if the Contract Rate had at all times been in
effect with respect thereto, then at such time, to the extent permitted by law,
in addition to the principal and any other amounts the Borrower owes to the
Noteholder, the Borrower shall pay to the Noteholder an amount equal to the
difference between:  (i) the lesser of the amount of interest that would have
accrued if the Contract Rate had at all times been in effect or the amount of
interest that would have accrued if the Maximum Rate had at all times been in
effect; and (ii) the amount of interest actually paid on this Note.


Section 8.  Remedy.  Upon the occurrence and during the continuation of an Event
of Default, the Noteholder shall have all of the rights and remedies provided in
the applicable Uniform Commercial Code, this Note or any other agreement with
the Borrower and in favor of the Noteholder, as well as those rights and
remedies provided by any other applicable law, rule or regulation.  In
conjunction with and in addition to the foregoing rights and remedies of the
Noteholder, the Noteholder may declare all indebtedness due under this Note,
although otherwise unmatured, to be due and payable immediately without notice
or demand whatsoever.  All rights and remedies of the Noteholder are cumulative
and may be exercised singly or concurrently.  The failure to exercise any right
or remedy will not be a waiver of such right or remedy.


Section 9.  Right of Offset.  The Noteholder shall have the right of offset
against amounts that may be due by the Noteholder now or in the future to the
Borrower against amounts due under this Note.


Section 10.  Record of Outstanding Indebtedness.  The date and amount of each
repayment of principal outstanding under this Note or interest thereon shall be
recorded by the Noteholder in its records.  The principal balance outstanding
and all accrued or accruing interest owed under this Note as recorded by the
Noteholder in its records shall be the best evidence of the principal balance
outstanding and all accrued or accruing interest owed under this Note; provided
that the failure of the Noteholder to so record or any error in so recording or
computing any such amount owed shall not limit or otherwise affect the
obligations of the Borrower under this Note to repay the principal balance
outstanding and all accrued or accruing interest.


Section 11.  Waiver.  The Borrower and each surety, endorser, guarantor, and
other party now or subsequently liable for payment of this Note, severally waive
demand, presentment for payment, notice of nonpayment, notice of dishonor,
protest, notice of protest, notice of the intention to accelerate, notice of
acceleration, diligence in collecting or bringing suit against any party liable
on this Note, and further agree to any and all extensions, renewals,
modifications, partial payments, substitutions of evidence of indebtedness, and
the taking or release of any collateral with or without notice before or after
demand by the Noteholder for payment under this Note.


Section 12.  Costs and Attorneys’ Fees.  In addition to any other amounts
payable to the Noteholder pursuant to the terms of this Note, in the event the
Noteholder incurs costs in collecting on this Note, this Note is placed in the
hands of any attorney for collection, suit is filed on this Note or if
proceedings are had in bankruptcy, receivership, reorganization, or other legal
or judicial proceedings for the collection of this Note, the Borrower and any
guarantor jointly and severally agree to pay on demand to the Noteholder all
expenses and costs of collection, including, but not limited to, reasonable
attorneys’ fees incurred in connection with any such collection, suit, or
proceeding, in addition to the principal and interest then due.


Section 13.  Time of Essence.  Time is of the essence with respect to all of the
Borrower’s obligations and agreements under this Note.


 
- 2 -

--------------------------------------------------------------------------------

 
Section 14.  Jurisdiction and Venue.  THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF TEXAS, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER
OF THE STATE OF TEXAS OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
TEXAS.  BORROWER CONSENTS TO JURISDICTION IN THE COURTS LOCATED IN DALLAS,
TEXAS.


Section 15.  Notice.  Any notice or demand required by this Note shall be deemed
to have been given and received on the earlier of (i) when the notice or demand
is actually received by the recipient or (ii) 72 hours after the notice is
deposited in the United States mail, certified or registered, with postage
prepaid, and addressed to the recipient.  The address for giving notice or
demand under this Note (i) to the Noteholder shall be the place of payment
specified in Section 3 or such other place as the Noteholder may specify in
writing to the Borrower and (ii) to the Borrower shall be the address below the
Borrower’s signature or such other place as the Borrower may specify in writing
to the Noteholder.


Section 16.  Successors and Assigns.  All of the covenants, obligations,
promises and agreements contained in this Note made by the Borrower shall be
binding upon its successors and permitted assigns, as
applicable.  Notwithstanding the foregoing, the Borrower shall not assign this
Note or its performance under this Note without the prior written consent of the
Noteholder.


Section 17.  Definitions.  For purposes of this Note, the following terms shall
have the following meanings:


(a)           “Business Day” shall mean any day banks are open in the state of
Delaware.


(b)           “Contract Rate” means the amount of any interest (including fees,
charges or expenses or any other amounts that, under applicable law, are deemed
interest) contracted for, charged or received by or for the account of the
Noteholder.


(c)           “Event of Default” wherever used herein, means any one of the
following events:


(i)           the Borrower fails to pay any amount due on this Note and/or any
fees or sums due under or in connection with this Note after any such payment
otherwise becomes due and payable and three Business Days after demand for such
payment;


(ii)           the Borrower otherwise fails to perform or observe any other
provision contained in this Note and such breach or failure to perform shall
continue for a period of thirty days after notice thereof shall have been given
to the Borrower by the Noteholder;


(iii)           a case shall be commenced against the Borrower, or the Borrower
shall file a petition commencing a case, under any provision of the Federal
Bankruptcy Code of 1978, as amended, or shall seek relief under any provision of
any other bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation law of any jurisdiction, whether now or
hereafter in effect, or shall consent to the filing of any petition against it
under such law, or the Borrower shall make an assignment for the benefit of its
creditors, or shall admit in writing its inability to pay its debts generally as
they become due, or shall consent to the appointment of a receiver, trustee or
liquidator of the Borrower or all or any part of its property; or


(iv)           an event occurs that, with notice or lapse of time, or both,
would become any of the foregoing Events of Default.


 
- 3 -

--------------------------------------------------------------------------------

 
(d)           “Final Payment Date” shall mean the earlier of:


·  
written demand by the Noteholder for payment of all or part of the principal and
interest accrued and unpaid thereon, but in any event no earlier than March 31,
2012;

·  
December 31, 2012; or

·  
acceleration as provided herein.



(c)           “Maximum Rate” shall mean the highest lawful rate permissible
under applicable law for the use, forbearance or detention of money.


(f)           “Prime Rate” shall mean the fluctuating interest rate per annum in
effect from time to time equal to the base rate on corporate loans as reported
as the Prime Rate in the Money Rates column of The Wall Street Journal or other
reliable source.


 
BORROWER:



 
NL Industries, Inc.









 
By:
   

John A. St. Wrba, Vice President and Treasurer


Address:


5430 LBJ Freeway, Suite 1700
Dallas, Texas   75240-2697




As of the date hereof, Valhi, Inc., as the Noteholder, hereby agrees that this
Note renews and replaces, amends and restates in its entirety the Original Note
and that the unpaid principal and accrued interest on the Original Note as of
the close of business on December 31, 2010 is the principal and accrued interest
owed under this Note as of that date and time.




 
Valhi, Inc.









 
By:
   

Gregory M. Swalwell
Vice President and Controller



 
- 4 -

--------------------------------------------------------------------------------

 
